Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/JP2018/030463.
The response filed on February 3, 2021 has been entered.
Claims 1-13 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I with a species election of (1) SEQ ID NO:1 as the parent lipase and (2) T130C-S153C as the amino acid modification made in said parent in the reply filed on February 3, 2021 is acknowledged.
Claims 5-9 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2021.
The elected species, modified lipase of SEQ ID NO:1, wherein the modified lipase consists of the T130C-S153C substitutions (SEQ ID NO:2), is free of the prior art.  Therefore, examination has been extended to subsequent species, modified lipase of SEQ ID NO:1, wherein the modified lipase comprises the A249P, F259Y, and/or S283Y substitutions, which is disclosed in the prior art, see the rejections under 102 below.  Therefore, examination has not been extended to a subsequent species.
Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 and claims 2-3 and 10 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 4 recite the phrase “represented by”.  The metes and bounds of the phrase in the context of the claims are not clear.  It is unclear if the recited amino acid sequence has the amino acid sequence of SEQ ID NO:1, 2 or 3, or whether the sequences are representative members of a genus.  Examiner suggests amending the phrase as, for example, “the amino acid sequence SEQ ID NO:..”	
1 and claims 2-4 and 10 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “, or an amino acid sequence having 90% identity therewith”.  The metes and bounds of the phrase in the context of the claims are not clear.  It is unclear if the phrase is a limitation for the parent lipase (resulting in a modified lipase having at least 90% sequence identity represented by SEQ ID NO:1 and comprising recited amino acid substitution) or for the modified lipase (modified lipase has an amino acid sequence having at least 95% sequence identity represented by SEQ ID NO:1).  Clarification is requested.

Claim 1 and claims 2-4 and 10 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “ comprising one or more amino acid substitutions… in the amino acid sequence represented by SEQ ID NO:1”.  The metes and bounds of the phrase in the context of the claims are not clear.  It is unclear how a polypeptide can comprise the amino acid sequence of SEQ ID NO:1 and also have amino acid substitutions.  A polypeptide either has the amino acid sequence of a given sequence identifier or it does not.  Clarification is requested.

s 1-4 and claim 10 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4 recite the phrase “high temperature”.  The metes and bounds of the phrase in the context of the above claim is not clear to the Examiner. It is not clear to as to what temperatures qualify as “high”.  A perusal of the specification did not provide a clear definition for the above phrase.  Without a clear definition in terms of numerical value, those skilled in the art would be unable to conclude what temperature is encompassed by the above phrase.  Clarification is requested.	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the phrase “an amino acid sequence represented by SEQ ID NO:1” has been broadly interpreted as any two contiguous amino acids of SEQ ID NO:1.  The phrase “represented by” has been broadly interpreted as sequences that are similar to SEQ ID NO:1, such as any variants or homologs thereof.  Therefore, the claims encompass (A) any modified lipase of any lipase, lipase of SEQ ID NO:1, or a lipase having at least 90% sequence identity to SEQ ID NO:1 comprising a Cys at the positions corresponding to 130 and 153 of SEQ ID NO:1, a Pro at the position corresponding to 249 of SEQ ID NO:1, and/or a Tyr at the position corresponding to 283 of SEQ ID NO:1 modified lipase or (B) any modified lipase having at least 90% sequence identity to SEQ ID NO:1 or variants or homologs of SEQ ID NO:1, wherein modified lipase has improved reactivity and/or stability at any temperature compared to the lipase having as little as two contiguous  amino acids of SEQ ID NO:1 or any variants or homologs thereof.  Therefore, the claims are drawn to a genus of modified lipase having unknown structure and having improved reactivity and/or stability at any temperature compared to a genus of lipase having unknown structure or the lipase of SEQ ID NO:1.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical 
The recitation of “lipase” and “improved reactivity and/or stability at a high temperature, as compared to the lipase having an amino acid sequence represented by SEQ ID NO:1” fails to provide a sufficient description of the genus of polypeptides/encoded polypeptides as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to the disclosure of mutants of a single lipase, mutants of the lipase having the amino acid sequence of SEQ ID NO:1, wherein the mutant lipase consists of the T130C-S153C (SEQ ID NO:2), A249P (SEQ ID NO:3), F259Q (SEQ ID NO:4), S282P (SEQ ID NO:5), S283Y (SEQ ID NO:6), or S300P (SEQ ID NO:7) substitution and wherein the mutant lipase has increased reactivity and/or increased thermostability compared to the lipase having the amino acid sequence of 
Further, with the aid of a computer, one of skill in the art could identify all of the polypeptides having 90% sequence identity with SEQ ID NO:1.  However, there is no teaching regarding which 10% of the amino acids can vary from SEQ ID NO:1, other than T130C-S153C, A249P, F259Q, S282P, S283Y, or S300P, and result in a lipase that has increased reactivity and/or increased thermostability compared to any lipase or the lipase of SEQ ID NO:1.  Further, there is no disclosed or art-recognized correlation between any structure other than the specific lipase mutants of SEQ ID NO:1 and having increased reactivity and/or increased thermostability compared to any lipase or the lipase of SEQ ID NO:1.  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for increased reactivity and/or increased 
Therefore, there are no known or disclosed polypeptides having increased reactivity and/or increased thermostability compared to any lipase other than the mutant lipase having the amino acid sequence of any one of SEQ ID NO:2-7.  As of the filing date, there was no known or disclosed correlation between a structure other than a mutant lipase of any one of SEQ ID NO:1-7 and having the function of increased reactivity and/or increased thermostability compared to any lipase or the lipase of SEQ ID NO:1.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is not general knowledge in the art about increased reactivity and/or increased thermostability compared to any lipase or the lipase of SEQ ID NO:1 to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of mutant lipase of any one of SEQ ID NO:2-7 as representative of other mutant lipase having increased reactivity and/or increased thermostability compared to any lipase or the lipase of SEQ ID NO:1.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-4 and 10. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
s 1-4 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for mutants of a single lipase, mutants of the lipase having the amino acid sequence of SEQ ID NO:1, wherein the mutant lipase consists of the T130C-S153C (SEQ ID NO:2), A249P (SEQ ID NO:3), F259Q (SEQ ID NO:4), S282P (SEQ ID NO:5), S283Y (SEQ ID NO:6), or S300P (SEQ ID NO:7) substitution and wherein the mutant lipase has increased reactivity and/or increased thermostability compared to the lipase having the amino acid sequence of SEQ ID NO:1, does not reasonably provide enablement for any modified lipase having unknown structure and having improved reactivity and/or stability at any temperature compared to any having unknown structure or the lipase of SEQ ID NO:1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the phrase “an (A) any modified lipase of any lipase, lipase of SEQ ID NO:1, or a lipase having at least 90% sequence identity to SEQ ID NO:1 comprising a Cys at the positions corresponding to 130 and 153 of SEQ ID NO:1, a Pro at the position corresponding to 249 of SEQ ID NO:1, and/or a Tyr at the position corresponding to 283 of SEQ ID NO:1 modified lipase or (B) any modified lipase having at least 90% sequence identity to SEQ ID NO:1 or variants or homologs of SEQ ID NO:1, wherein modified lipase has improved reactivity and/or stability at any temperature compared to the lipase having as little as two contiguous  amino acids of SEQ ID NO:1 or any variants or homologs thereof.  Therefore, the claims are drawn to any modified lipase having unknown structure and having improved reactivity and/or stability at any temperature compared to any having unknown structure or the lipase of SEQ ID NO:1.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of lipases having improved reactivity and/or stability at any temperature compared to any lipase or the lipase of SEQ ID NO:1.  In the instant case, the specification is limited to the disclosure of mutants of a single lipase, mutants of the lipase having the amino acid sequence of SEQ ID NO:1, wherein the mutant lipase consists of the T130C-S153C (SEQ ID NO:2), A249P (SEQ ID NO:3), F259Q (SEQ ID NO:4), S282P (SEQ ID NO:5), S283Y (SEQ ID NO:6), or S300P (SEQ ID NO:7) substitution and wherein the mutant lipase has  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making any lipase having unknown structure and having improved reactivity and/or stability at any temperature compared to any lipase or the lipase of SEQ ID NO:1, and (b) a correlation between structure and the function of having lipase activity and having improved reactivity and/or stability at any temperature compared to any lipase or the lipase of SEQ ID NO:1, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides have calcium-independent pectate lyase activity and/or improved thermostability.  While enablement is not precluded by the necessity for routine screening, if a large amount of 
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any lipase having improved reactivity and/or stability at any temperature compared to any lipase or the lipase of SEQ ID NO:1 or predict said function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within any lipase or the lipase of SEQ ID NO:1 other than the amino acid at position 130+153, 249, 259, 282, 283 and/or 300 that can be modified and which ones are conserved such that one of skill in the art can make the recited lipase having improved reactivity and/or stability at any temperature compared to any lipase or the lipase of SEQ ID NO:1, (2) which segments of any lipase or the lapse of 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to the disclosure of mutants of a single lipase, mutants of the lipase having the amino acid sequence of SEQ ID NO:1, wherein the mutant lipase consists of the T130C-S153C (SEQ ID NO:2), A249P (SEQ ID NO:3), F259Q (SEQ ID NO:4), S282P (SEQ ID NO:5), S283Y (SEQ ID NO:6), or S300P (SEQ ID NO:7) substitution and wherein the mutant lipase has increased reactivity and/or  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (Step 1: YES).  The claim(s) recite(s) a a modified lipase of SEQ ID NO:1 and comprising of the A249P and/or S283Y substitution and an enzyme preparation comprising said modified lipase. This judicial exception is not integrated into a practical application because the claims encompass lipases that are structurally identical to the naturally occurring Aspergillus fumigatus lipase (see Yaver – form PTO-892 and the 102 rejection below) and Candida cylindracea lipase 3 (see Lopez – form PTO-1449 and the 102 rejection below).  Regarding claim 10, there is no indication in the specification that placing said lipase in an enzyme preparation results in the lipase having any characteristics (structural, functional, or otherwise) that are different from the naturally occurring polypeptide in their natural state.  Because there is no difference in characteristics (structural, functional, or otherwise) between the claimed lipase and the naturally occurring lipase, the claimed lipase does not have markedly different characteristics, and thus are a “product of nature”.  Accordingly, the claims are directed 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaver (US 7,662,602 - form PTO-892).
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the phrase “an 
Yaver discloses an Aspergillus fumigatus lipase having the amino acid sequence of SEQ ID NO:1 (Figure 1A and 2B and Examples 1-11). Regarding claims 1-4, the lipase of Yaver is similar to the lipase of SEQ ID NO:1 of the instant application and comprises a Pro residue at the position corresponding to 249 of SEQ ID NO:1 of the instant application and a Tyr residue at the position corresponding to 283 of SEQ ID NO:1 of the instant application (see the sequence alignment below). The lipase of Yaver has increased reactivity compared to the Thermomyces lanigunosus lipase (Column 47, lines 66-67).  The lipase of Yaver is has improved thermostability compared to the Candida cylindracea lipase 1, lipase 2, and lipase 3 (Example 11 and evidenced by page 69 of Lopez – form PTO-1449).  Regarding claim 10, Yaver discloses an enzyme preparation comprising the lipase (claim 9).  Since (1) there is no limitation on the structure of the claimed modified lipase except having a Pro residue at the position corresponding to 249 of SEQ ID NO:1 of the instant application and a Tyr residue at the position corresponding to 283 of SEQ ID NO:1 of the instant application and (2) the instant claims are drawn to a product, which may be produced by the recited modification/starting material or not, Examiner takes the position that the lipase of Yaver reads on the instant claims.  Whether the claimed product is obtained from SEQ ID NO:1 or obtained from any source (including wild type proteins), as long as the resulting product has the structural limitations recited in the claims, the product is still the same .

Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez (Reactivity of Pure Candida rugosa Lipase Isoenzymes (Lip1, Lip2, and Lip3) in Aqueous and Organic Media. Influence of the Isoenzymatic Profile on the Lipase Performance in Organic MediaBiotechnol. Prog. 2004, 20, 65-73 - form PTO-1449).
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the phrase “an amino acid sequence represented by SEQ ID NO:1” has been broadly interpreted as any two contiguous amino acids of SEQ ID NO:1.  The phrase “represented by” has been broadly interpreted as sequences that are similar to SEQ ID NO:1, such as any variants or homologs thereof.  
Lopez discloses Candida rugosa (also known as Candida cylindracea) lipase 3 (abstract). Regarding claims 1-4, the lipase 3 of Lopez has at least 90% sequence identity to the lipase of SEQ ID NO:1 of the instant application and comprises a Pro residue at the position corresponding to 249 of SEQ ID NO:1 of the instant application a Tyr residue at the position corresponding to 259 of SEQ ID NO:1 of the instant application (see the sequence alignment below). The lipase 3 of Lopez has increased reactivity compared to Candida rugosa lipase 1 or lipase 2 (Table 1) and increased thermostability compared to Candida rugosa lipase (Figure 1).  Regarding claim 10, Lopez discloses an enzyme preparation comprising the lipase (page 66).  Since (1) 

Allowable Subject Matter 

The elected species, modified lipase of SEQ ID NO:1, wherein the modified lipase consists of the T130C-S153C substitutions (SEQ ID NO:2), is free of the prior art. Claim 1 would be allowable if rewritten to encompass only said elected species.

Conclusion

	Claims 1-13 are pending.

	Claims 5-9 and 11-13 are withdrawn.

	Claims 1-4 and 10 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                            


Sequence alignment between the lipase of SEQ ID NO:1 of the instant application (“Qy”) and the lipase of SEQ ID NO:2 of Yaver (“Db”)


US-11-255-553-2
; Sequence 2, Application US/11255553
; Patent No. 7662602
; GENERAL INFORMATION:
;  APPLICANT: Yaver, Debbie
;  APPLICANT:  Lin, Janine
;  APPLICANT:  Otani, Susanne
;  APPLICANT:  Amolo, Christopher
;  APPLICANT:  Cherry, Barbara
;  APPLICANT:  Borch, Kim
;  APPLICANT:  Patkar, Shamkant A.
;  APPLICANT:  Lamsa, Micahel
;  TITLE OF INVENTION: Polypeptides Having Lipase Activity And Polynucleotides Encoding
;  TITLE OF INVENTION:  Same
;  FILE REFERENCE: 10717.500-US
;  CURRENT APPLICATION NUMBER: US/11/255,553
;  CURRENT FILING DATE:  2005-10-21
;  PRIOR APPLICATION NUMBER: 60/621,282
;  PRIOR FILING DATE: 2004-10-21
;  PRIOR APPLICATION NUMBER: 60/643,338
;  PRIOR FILING DATE: 2005-01-12
;  PRIOR APPLICATION NUMBER: 60/633,741
;  PRIOR FILING DATE: 2004-12-06
;  PRIOR APPLICATION NUMBER: 60/629,806
;  PRIOR FILING DATE: 2004-11-18
;  NUMBER OF SEQ ID NOS: 38
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 2
;   LENGTH: 562
;   TYPE: PRT
;   ORGANISM: Aspergillus fumigatus
US-11-255-553-2

  Query Match             43.6%;  Score 1217.5;  DB 6;  Length 562;
  Best Local Similarity   46.4%;  
  Matches  255;  Conservative   83;  Mismatches  184;  Indels   27;  Gaps   12;

Qy          1 APTATLAN-GDTITGLNAIINEAFLGIPFAEPPVGNLRFKDPVPYS---GSLDGQKFTSY 56
              ||| |:|:   || | :  : | |  ||||:|| | || | | |     |::||   |  
Db         26 APTVTIASPAATIVGSSGKV-EKFNAIPFAQPPTGPLRLKPPQPIQKPLGTIDG---TGS 81

Qy         57 GPSCMQQNPE---GTYEENLPKAALDLVMQSKVFEAVSPSSEDCLTINVVRPPGTKAGAN 113
                ||    |:    |     | :   |:    :|: |: : |||||:|| || ||  || 
Db         82 AKSC----PQFFFSTDNSEFPGSVAGLLANLPLFQTVTNAGEDCLTLNVARPSGTAPGAK 137

Qy        114 LPVMLWIFGGGFEVGGTSTFPPAQMITKSIAMGKPIIHVSVNYRVSSWGFLAGDEIKAEG 173
              |||::||:|||||:| |:|:    ::  || :| ||: |::|||   :||| | || |:|
Db        138 LPVLVWIYGGGFELGATATYDATSLVASSIDLGMPIVFVAMNYRTGGFGFLPGKEILADG 197

Qy        174 SANAGLKDQRLGMQWVADNIAAFGGDPTKVTIFGESAGSMSVMCHILWNDGDNTYKGKPL 233
              :|| || |||| :|||||||||||||| ||||:||||||:||  |::  |||||||||||
Db        198 AANLGLLDQRLALQWVADNIAAFGGDPDKVTIWGESAGSISVFDHMILYDGDNTYKGKPL 257

Qy        234 FRAGIMQSGAMVPSDAVDGIYGNEIFDLLASNAGCGSASDKLACLRGVSSDTLEDATNNT 293
              || ||| ||:::|:| |||: | :::| :   ||| ||:| | ||||:      :| |  
Db        258 FRGGIMNSGSVIPADPVDGVKGQQVYDAVVDYAGCSSAADTLECLRGLDYTDFLNAANAV 317

Qy        294 PGFLAYSSLRLSYLPRPDGVNITDDMYALVREGKYANIPVIIGDQNDEGTFFGTSSLNVT 353
              || |:| |: |||||||||  ||     ||: |||| :|:||||| |||| |     |:|
Db        318 PGILSYHSVALSYLPRPDGKAITASPDILVKTGKYAAVPIIIGDQEDEGTLFALFQSNIT 377

Qy        354 TDAQAREYF-KQSFVHASDAEIDTLMTAYPGDITQGSPFDTGILNALTPQFKRISAVLGD 412
              |  |  :|  |  |  |:  ::: |:  ||   | |||| ||| |   |||||::|:|||
Db        378 TTKQVVDYLAKYYFFEATRDQLEELVATYPDVTTDGSPFRTGIFNNWYPQFKRLAALLGD 437

Qy        413 LGFTLARRYFLNHYT----GGTKYSFLSKQLSGLPVLGTFHSNDI--VFQDYLLGSGSLI 466
              | ||| || :| : |        :|:||    | |::|||| :||  ||   |    |  
Db        438 LTFTLTRRAYLKYVTELHPSLPCWSYLSSYDYGTPIMGTFHGSDILQVFYGILPNYASRA 497

Qy        467 YNNAFIAFATDLDPNT-AGLLVKWPEYTSSSQSGNNLMMINALGLYTGKDNFRTAGYDAL 525
              ::  : :|  |||||:  | |::|| :    |    : : |  |     |:||   |: :
Db        498 FHTYYFSFVYDLDPNSRRGSLMEWPRWNDDQQL---MQVFNNRGALLA-DDFRNDTYNFI 553

Qy        526 FSNPPSFFV 534
                |  || :
Db        554 LENVDSFHI 562

Sequence alignment between SEQ ID NO:1 of the instant application (“Qy”) and lipase of Lopez (“Db”)

LIP3_DIURU
ID   LIP3_DIURU              Reviewed;         549 AA.
AC   P32947;
DT   01-OCT-1993, integrated into UniProtKB/Swiss-Prot.
DT   01-OCT-1993, sequence version 1.
DT   12-AUG-2020, entry version 93.
DE   RecName: Full=Lipase 3;
DE            EC=3.1.1.3;
DE   AltName: Full=Cholesterol esterase;
DE   Flags: Precursor;
GN   Name=LIP3;
OS   Diutina rugosa (Yeast) (Candida rugosa).
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Saccharomycotina; Saccharomycetes;
OC   Saccharomycetales; Saccharomycetales incertae sedis; Diutina.
OX   NCBI_TaxID=5481;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RC   STRAIN=ATCC 14830 / CBS 6330 / DSM 2031 / MS-5 / NRRL Y-17506;
RX   PubMed=8440480; DOI=10.1016/0378-1119(93)90760-z;
RA   Lotti M., Grandori R., Fusetti F., Longhi S., Brocca S., Tramontano A.,
RA   Alberghina L.;
RT   "Cloning and analysis of Candida cylindracea lipase sequences.";
RL   Gene 124:45-55(1993).
RN   [2]
RP   PROTEIN SEQUENCE OF 16-549, AND SUBUNIT STRUCTURE.
RX   PubMed=8287964; DOI=10.1016/0014-5793(94)80257-2;
RA   Kaiser R., Erman M., Duax W.L., Ghosh D., Joernvall H.;
RT   "Monomeric and dimeric forms of cholesterol esterase from Candida
RT   cylindracea. Primary structure, identity in peptide patterns, and
RT   additional microheterogeneity.";
RL   FEBS Lett. 337:123-127(1994).
RN   [3]
RP   X-RAY CRYSTALLOGRAPHY (2.0 ANGSTROMS).
RX   PubMed=7788294; DOI=10.1016/s0969-2126(01)00158-7;
RA   Ghosh D., Wawrzak Z., Pletnev V.Z., Li N., Kaiser R., Pangborn W.,
RA   Joernvall H., Erman M., Duax W.L.;
RT   "Structure of uncomplexed and linoleate-bound Candida cylindracea

RL   Structure 3:279-288(1995).
RN   [4]
RP   REVIEW.
RX   PubMed=9778794;
RX   DOI=10.1002/(sici)1097-0061(19980915)14:123.0.co;2-k;
RA   Benjamin S., Pandey A.;
RT   "Candida rugosa lipases: molecular biology and versatility in
RT   biotechnology.";
RL   Yeast 14:1069-1087(1998).
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=a triacylglycerol + H2O = a diacylglycerol + a fatty acid +
CC         H(+); Xref=Rhea:RHEA:12044, ChEBI:CHEBI:15377, ChEBI:CHEBI:15378,
CC         ChEBI:CHEBI:17855, ChEBI:CHEBI:18035, ChEBI:CHEBI:28868; EC=3.1.1.3;
CC   -!- SUBUNIT: Monomer and homodimer. {ECO:0000269|PubMed:8287964}.
CC   -!- SIMILARITY: Belongs to the type-B carboxylesterase/lipase family.
CC       {ECO:0000305}.
DR   EMBL; X66006; CAA46805.1; -; Genomic_DNA.
DR   PIR; JN0551; JN0551.
DR   PIR; S41735; S41735.
DR   PDB; 1CLE; X-ray; 2.00 A; A/B=16-549.
DR   PDB; 1LLF; X-ray; 1.40 A; A/B=16-549.
DR   PDBsum; 1CLE; -.
DR   PDBsum; 1LLF; -.
DR   SMR; P32947; -.
DR   DrugBank; DB02092; Cholesteryl Linoleate.
DR   DrugBank; DB03500; Tricosanoic acid.
DR   ESTHER; canru-3lipa; Fungal_carboxylesterase_lipase.
DR   BRENDA; 3.1.1.3; 1139.
DR   EvolutionaryTrace; P32947; -.
DR   GO; GO:0004806; F:triglyceride lipase activity; IEA:UniProtKB-EC.
DR   GO; GO:0008203; P:cholesterol metabolic process; IEA:UniProtKB-KW.
DR   GO; GO:0016042; P:lipid catabolic process; IEA:UniProtKB-KW.
DR   Gene3D; 3.40.50.1820; -; 1.
DR   InterPro; IPR029058; AB_hydrolase.
DR   InterPro; IPR002018; CarbesteraseB.
DR   InterPro; IPR019826; Carboxylesterase_B_AS.
DR   InterPro; IPR019819; Carboxylesterase_B_CS.
DR   Pfam; PF00135; COesterase; 1.
DR   SUPFAM; SSF53474; SSF53474; 1.
DR   PROSITE; PS00122; CARBOXYLESTERASE_B_1; 1.
DR   PROSITE; PS00941; CARBOXYLESTERASE_B_2; 1.
PE   1: Evidence at protein level;
KW   3D-structure; Cholesterol metabolism; Direct protein sequencing;
KW   Disulfide bond; Glycoprotein; Hydrolase; Lipid degradation;
KW   Lipid metabolism; Signal; Steroid metabolism; Sterol metabolism.
FT   SIGNAL          1..15
FT                   /evidence="ECO:0000269|PubMed:8287964"
FT   CHAIN           16..549
FT                   /note="Lipase 3"
FT                   /id="PRO_0000008621"
FT   ACT_SITE        224
FT                   /note="Acyl-ester intermediate"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU10039"
FT   ACT_SITE        356
FT                   /note="Charge relay system"
FT                   /evidence="ECO:0000250"
FT   ACT_SITE        464
FT                   /note="Charge relay system"
FT                   /evidence="ECO:0000250"
FT   CARBOHYD        329
FT                   /note="N-linked (GlcNAc...) asparagine"
FT                   /evidence="ECO:0000255"

FT                   /note="N-linked (GlcNAc...) asparagine"
FT                   /evidence="ECO:0000255"
FT   DISULFID        75..112
FT                   /evidence="ECO:0000250"
FT   DISULFID        283..292
FT                   /evidence="ECO:0000250"
FT   STRAND          18..20
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   STRAND          26..28
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   STRAND          36..42
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           49..51
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           88..98
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           100..105
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   STRAND          114..119
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   STRAND          129..135
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   TURN            139..141
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           145..147
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           151..159
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   STRAND          165..169
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           174..178
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           182..187
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           192..207
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           208..211
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   STRAND          213..223
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           225..235
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           236..239
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   STRAND          246..248
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   STRAND          250..256
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           268..281
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           289..294
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           298..305
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   TURN            314..317
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   STRAND          327..330
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           334..339
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   STRAND          348..353
FT                   /evidence="ECO:0000244|PDB:1CLE"

FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           360..364
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           370..380
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           386..395
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   TURN            400..402
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   STRAND          403..405
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   TURN            409..412
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   STRAND          413..417
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           418..429
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           431..440
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   STRAND          446..451
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   TURN            453..456
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   TURN            458..460
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   STRAND          461..463
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           466..472
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           479..482
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           484..492
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   HELIX           495..498
FT                   /evidence="ECO:0000244|PDB:1CLE"
FT   STRAND          517..520
FT                   /evidence="ECO:0000244|PDB:1CLE"

  Query Match             90.2%;  Score 2519;  DB 1;  Length 549;
  Best Local Similarity   88.2%;  
  Matches  471;  Conservative   30;  Mismatches   33;  Indels    0;  Gaps    0;

Qy          1 APTATLANGDTITGLNAIINEAFLGIPFAEPPVGNLRFKDPVPYSGSLDGQKFTSYGPSC 60
              |||| |||||||||||||||||||||||||||||||||||||||||||:|||||||||||
Db         16 APTAKLANGDTITGLNAIINEAFLGIPFAEPPVGNLRFKDPVPYSGSLNGQKFTSYGPSC 75

Qy         61 MQQNPEGTYEENLPKAALDLVMQSKVFEAVSPSSEDCLTINVVRPPGTKAGANLPVMLWI 120
              ||||||||:|||| | |||||||||||:|| | |||||||||||||||||||||||||||
Db         76 MQQNPEGTFEENLGKTALDLVMQSKVFQAVLPQSEDCLTINVVRPPGTKAGANLPVMLWI 135

Qy        121 FGGGFEVGGTSTFPPAQMITKSIAMGKPIIHVSVNYRVSSWGFLAGDEIKAEGSANAGLK 180
              ||||||:|  : ||||||:|||: ||||||||:|||||:||||||||:|||||| |||||
Db        136 FGGGFEIGSPTIFPPAQMVTKSVLMGKPIIHVAVNYRVASWGFLAGDDIKAEGSGNAGLK 195

Qy        181 DQRLGMQWVADNIAAFGGDPTKVTIFGESAGSMSVMCHILWNDGDNTYKGKPLFRAGIMQ 240
              |||||||||||||| |||||:||||||||||||||:||::||||||||||||||||||||
Db        196 DQRLGMQWVADNIAGFGGDPSKVTIFGESAGSMSVLCHLIWNDGDNTYKGKPLFRAGIMQ 255

Qy        241 SGAMVPSDAVDGIYGNEIFDLLASNAGCGSASDKLACLRGVSSDTLEDATNNTPGFLAYS 300
              |||||||| ||| |||||:||  |:||||||||||||||  ||||| |||||||||||||
Db        256 SGAMVPSDPVDGTYGNEIYDLFVSSAGCGSASDKLACLRSASSDTLLDATNNTPGFLAYS 315

Qy        301 SLRLSYLPRPDGVNITDDMYALVREGKYANIPVIIGDQNDEGTFFGTSSLNVTTDAQARE 360
              |||||||||||| ||||||| |||:||||::|||||||||||| || |||||||:|||| 
Db        316 SLRLSYLPRPDGKNITDDMYKLVRDGKYASVPVIIGDQNDEGTIFGLSSLNVTTNAQARA 375

Qy        361 YFKQSFVHASDAEIDTLMTAYPGDITQGSPFDTGILNALTPQFKRISAVLGDLGFTLARR 420
              ||||||:||||||||||| ||| |||||||||||| ||:|||||||||||||| |  |||
Db        376 YFKQSFIHASDAEIDTLMAAYPQDITQGSPFDTGIFNAITPQFKRISAVLGDLAFIHARR 435

Qy        421 YFLNHYTGGTKYSFLSKQLSGLPVLGTFHSNDIVFQDYLLGSGSLIYNNAFIAFATDLDP 480
              |||||: ||||||||||||||||::||||:||||:|||||||||:|||||||||||||||
Db        436 YFLNHFQGGTKYSFLSKQLSGLPIMGTFHANDIVWQDYLLGSGSVIYNNAFIAFATDLDP 495

Qy        481 NTAGLLVKWPEYTSSSQSGNNLMMINALGLYTGKDNFRTAGYDALFSNPPSFFV 534
              ||||||| ||:|||||||||||||||||||||||||||||||||| :|| ||||
Db        496 NTAGLLVNWPKYTSSSQSGNNLMMINALGLYTGKDNFRTAGYDALMTNPSSFFV 549